Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-14-00789-CV

                                              IN RE Harry GROVE

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Karen Angelini, Justice
                    Sandee Bryan Marion, Justice
                    Patricia O. Alvarez, Justice

Delivered and Filed: November 19, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed this petition for writ of mandamus on November 13, 2014, regarding the

results of the November 4, 2014 election for Floresville City Council Place No. 1.

           The parties have advised this court that they have reached an agreement fully resolving the

dispute underlying this proceeding, and have jointly requested the petition for writ of mandamus

be dismissed. Accordingly, this original mandamus proceeding is dismissed.


                                                            PER CURIAM




1
    This proceeding concerns the results of the November 4, 2014 election for Floresville City Council Place No. 1.